Exhibit 10.1

 



 

 

STEEL CONNECT, INC.

7.50% CONVERTIBLE SENIOR NOTE DUE 2024 PURCHASE AGREEMENT

FEBRUARY 28, 2019

 

 



 

 



 

 



  

TABLE OF CONTENTS

PAGE

ARTICLE I.   DEFINITIONS 1 1.1   Definitions 1 ARTICLE II.   PURCHASE AND SALE 5
2.1   Purchase and Sale of the Securities 5 2.2   Closing 5 2.3   Closing
Deliveries 5 ARTICLE III.   REPRESENTATIONS AND WARRANTIES 5
3.1   Representations and Warranties of the Company 5 3.2   Representations and
Warranties of the Purchaser 11 ARTICLE IV.   OTHER AGREEMENTS OF THE PARTIES 12
4.1   Dilution 12 4.2   Reservation and Listing of Securities 13
4.3   Conversion Procedures 13 4.4   Securities Laws Disclosure; Publicity 13
4.5   Use of Proceeds 13 4.6   Covenants 14 4.7   No Impairment 14
4.8   Indemnification 14 4.9   Shareholders Rights Plan 15 4.10   Access 15
4.11   Amendments to Transaction Documents 16 4.12   Further Assurances 16
4.13   Stockholder Approval 16 ARTICLE V.   MISCELLANEOUS 17 5.1   Fees and
Expenses 17 5.2   Entire Agreement 17 5.3   Notices 17 5.4   Amendments; Waivers
18 5.5   Construction 18 5.6   Successors and Assigns 18 5.7   No Third-Party
Beneficiaries 18 5.8   Governing Law; Venue; Waiver of Jury Trial 18





5.9   Survival 19 5.10   Execution 19 5.11   Severability 19 5.12   Rescission
and Withdrawal Right 19 5.13   Replacement of Securities 20 5.14   Remedies 20
5.15   Payment Set Aside 20 5.16   Adjustments in Share Numbers and Prices 20
5.17   Construction 20 5.18   Purchaser Acknowledgment 20

 



i

 

7.50% CONVERTIBLE SENIOR NOTE DUE 2024 PURCHASE AGREEMENT

This 7.50% Convertible Senior Note due 2024 Purchase Agreement is entered into
and dated as of February 28, 2019 (this “Agreement”), by and between Steel
Connect, Inc., a Delaware corporation (the “Company”), and SPH Group Holdings
LLC (the “Purchaser”).

WHEREAS, the Purchaser is the holder of $14,940,000 of the Company’s 5.25%
Convertible Senior Notes due 2019 (the “Convertible Notes”);

WHEREAS, the maturity date of the Convertible Notes is March 1, 2019 and the
Company lacks sufficient capital to satisfy all of its obligations to the
holders of the Convertible Notes and without additional funding would be in
default under its obligations of the Convertible Notes;

WHEREAS, to ensure that the Company has sufficient capital to satisfy its
obligations to all the holders of the Convertible Notes, the Purchaser has
agreed purchase $14,940,000 in the aggregate principal amount of the Company’s
7.50% Convertible Senior Note due 2024 (the “2024 Note”) substantially in the
form attached to this Agreement as Exhibit A;

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, and rules promulgated
thereunder, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, the 2024 Note, pursuant to the
terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the meanings set forth in this Section 1.1:

“2024 Note” is defined in the Preamble hereto.

“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the first Person. Without limiting the foregoing with
respect to the Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as the Purchaser will be
deemed to be an Affiliate of the Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which is a U.S.
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Claim” is defined in Section 3.1(m).

“Closing” is defined in Section 2.2.

 

 



“Closing Date” is defined in Section 2.2.

“Commission” or “SEC” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified or
converted.

“Company” is defined in the Preamble hereto.

“Company Bylaws” is defined in Section 3.1(a).

“Company Certificate” is defined in Section 3.1(a).

“Company’s Knowledge” means the actual knowledge, as of the date of this
Agreement, of the executive officers (as defined in Rule 405 under the
Securities Act) of the Company, after reasonable inquiry.

“Contracts” means, with respect to any Person, any agreement, undertaking,
franchise, permit, lease, loan, license, guarantee, understanding, commitment,
contract, note, bond, indenture, mortgage, deed of trust or other obligation,
instrument, document, agreement or other arrangement of any kind (written or
oral) to which such Person is a party or by which such Person, or any material
amount of such Person’s property, is bound.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Convertible Notes” is defined in the Preamble hereto.

“Debt” is defined in Section 3.1(m).

“Eligible Market” means any of the following: the Principal Market, the New York
Stock Exchange, the NYSE MKT, The NASDAQ Global Select Market, The NASDAQ
Capital Market or the OTC Bulletin Board.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“First Meeting” is defined in Section 4.13(b).

“Fundamental Change” shall have the definition set forth in the 2024 Note.

“GAAP” is defined in Section 3.1(h).

“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality, or any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic.

“Liens” has the meaning set forth in Section 3.1(e).

2

 



“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, or any other expenses of litigation or
other Proceedings or of any default or assessment).

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, or condition (financial
or otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated by the Transaction Documents, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents; provided, however, that no effect(s) arising out of or resulting from
any of the following will, in and of itself, constitute a Material Adverse
Effect (provided, that, with respect to clauses (i), (ii), (iii) and (iv), any
effect does not disproportionately adversely affect the Company or its
Subsidiaries compared to other companies of similar size operating in the
industry in which the Company and its Subsidiaries operate): (i) general
economic conditions; (ii) conditions generally in the securities markets,
financial markets or currency markets; (iii) political conditions or acts of
war, sabotage or terrorism; and (iv) acts of God, natural disasters, weather
conditions or other calamities.

“Material Contract” means (A) any agreement which requires future expenditures
by the Company or any Subsidiary in excess of $500,000 or which might result in
payments to the Company or any Subsidiary in excess of $500,000; (B) any
purchase or task order which might result in payments to the Company or any
Subsidiary in excess of $500,000; (C) any employment agreements (not including
at-will employment letters with employees), (D) any agreement that is or would
be required to be filed as an exhibit to the SEC Documents pursuant to
Item 601(b)(10) of Regulation S-K of the Commission, and (E) any Contract the
violation of which, or default under which, by the Company or any Subsidiary, on
the one hand, or the other party(ies) to such Contract, on the other hand, could
reasonably be expected to result in a Material Adverse Effect.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means the Series C Convertible Preferred Stock of the Company,
par value $0.01 per share, and all securities into which such preferred stock
may be reclassified or converted (other than the Common Stock).

“Preferred Stock Purchase Agreement” means the Preferred Stock Purchase
Agreement dated December 15, 2017 by and between the Company and Purchaser.

“Principal Market” means The NASDAQ Global Market.

“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened.

“Purchase Price” is defined in Section 2.1.

3

 



“Purchaser Counsel” means Fox Rothschild LLP, counsel to the Purchaser.

“Purchaser” is defined in the Preamble hereto.

“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.

“Related Person” is defined in Section 4.8.

“Required Approvals” is defined in Section 3.1(d).

“SEC Documents” has the meaning set forth in Section 3.1(h).

“Securities” means the 2024 Note and the Underlying Shares issued or issuable
(as applicable) to the Purchaser pursuant to the Transaction Documents.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Stockholder Approval” is defined in Section 4.13(a).

“Solvent” is defined in Section 3.1(m).

“Subsidiary(ies)” means at any time, any Person (other than a natural person or
Governmental Authority) which the Company (either alone or through or together
with any other Subsidiary), owns, directly or indirectly, more than a majority
of the capital stock or equity interests the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such Person.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

“Trading Market” means The NASDAQ Global Market or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement and the 2024 Note, and any other
documents, certificates or agreements executed or delivered in connection with
the transactions contemplated hereby.

“Underlying Shares” means the shares of Common Stock issued or issuable (i) upon
conversion of the 2024 Note and (ii) in satisfaction of any other obligation or
right of the Company to issue shares of Common Stock pursuant to the Transaction
Documents (including the payment of any interest to the holder of the 2024 Note
to the extent specifically permitted by the 2024 Note), and in each case, any
securities issued or issuable in exchange for or in respect of such securities.

4

 



ARTICLE II.
PURCHASE AND SALE

2.1 Purchase and Sale of the Securities. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Company will sell
and Purchaser will purchase the 2024 Note. The terms and provisions of the 2024
Note are more fully set forth in the form of 2024 Note attached hereto as
Exhibit A. The purchase price to be paid by Purchaser to the Company to acquire
the 2024 Note shall be $14,940,000 (the “Purchase Price”).

2.2 Closing. The purchase and sale of the 2024 Note pursuant to the terms of
this Agreement (the “Closing”) shall take place at the offices of Purchaser
Counsel in New York City, New York, at 10:00 A.M. (New York City time) on the
date each of the conditions set forth in Section 2.3 have been satisfied, or at
such other time and place as the Company and the Purchaser mutually agree upon
in writing (the “Closing Date”).

2.3 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to the
Purchaser the following:

(i) the 2024 Note registered in the name of the Purchaser (or one or more of its
assignees or designees), in the amount indicated opposite the Purchaser’s name
on Schedule A hereto, in proper form for transfer, and with any required stock
transfer stamps affixed thereto; and

(ii) any other document reasonably requested by the Purchaser or its counsel.

(b) At the Closing, the Purchaser shall deliver or cause to be delivered to the
Company the Purchase Price in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing by the Company for
such purpose.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to, and agrees with, the Purchaser as of the date hereof as
follows:

(a) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation or bylaws or other organizational or charter
documents. Each of the Company and the Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to, individually
or in the aggregate result in a Material Adverse Effect, and no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
The Company has delivered or made available to the Purchaser true and complete
copies of the Restated Certificate of Incorporation of the Company (the “Company
Certificate”) and Fourth Amended and Restated Bylaws of the Company (the
“Company Bylaws”), each as amended to date, and the respective certificate or
articles of incorporation or bylaws or other organizational or charter documents
of each Subsidiary. Each of the foregoing documents is in full force and effect.
The Company has not violated any provision of the Company Certificate, the
Company Bylaws or any certificate or articles of incorporation or bylaws or
other organizational or charter documents of any Subsidiary, in a manner that
has not been cured and that materially and adversely affects the Company.

5

 



(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its respective
obligations hereunder and thereunder and to issue the Securities in accordance
with the terms hereof and thereof. The execution and delivery by the Company of
each of the Transaction Documents and the consummation by it of the transactions
contemplated hereunder and thereunder, including, without limitation, the
issuance of the 2024 Note and the reservation for issuance and the issuance of
the Underlying Shares, have been duly authorized by all necessary action on the
part of the Company and no further consent or action is required by the Company
or its Board of Directors. Each Transaction Document has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company, enforceable against the Company, in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, or (ii) rules of law governing specific performance,
injunctive relief or other equitable remedies.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the 2024 Note, and the reservation for issuance and the issuance of the
Underlying Shares) do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or result in, or have the
enforcement of the rights provided for in the Transactions Documents constitute,
a change of control (including, without limitation, by being deemed to be a
merger, consolidation, or other disposition of all or substantially all of the
assets or businesses of the Company or any of its Subsidiaries) or similar
outcome in any respect under, or give to others any rights (x) of termination,
amendment, acceleration or cancellation of, or (y) to any payment (including,
without limitation, any employment or severance payment) under, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected or result in the creation of any Lien upon any of the
properties or assets of the Company or any Subsidiary, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority or any regulatory or
self-regulatory agency to which the Company or a Subsidiary is subject
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Principal Market and applicable laws of the State
of Delaware), or by which any property or asset of the Company or a Subsidiary
is bound or affected.

6

 



(d) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization, permit or order of, give
any notice to, or make any filing or registration with, any Governmental
Authority or any regulatory or self-regulatory agency or any other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing by the Company of a Notice of Sale
of Securities on Form D with the Commission under Regulation D of the Securities
Act, state and applicable Blue Sky filings, and the waiver by the Purchaser of
its preemptive and notice rights with respect to the issuance of the Underlying
Shares pursuant to the terms and conditions of the Preferred Stock Purchase
Agreement (collectively, the “Required Approvals”). To the Company’s Knowledge,
the Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the Required
Approvals.

(e) Subsidiaries. Except as disclosed in the SEC Documents, the Company owns,
directly or indirectly, all of the capital stock of each Subsidiary free and
clear of any lien, charge, claim, tax, security interest, encumbrance, right of
first refusal or similar right or other restriction (collectively, “Liens”), and
all the issued and outstanding shares of capital stock of each Subsidiary have
been validly issued and are duly authorized, fully paid and non-assessable and
free of preemptive and similar rights.

(f) Issuance of the Securities. The 2024 Note and the Underlying Shares issuable
upon conversion of the 2024 Note and any other Underlying Shares issuable
pursuant to the Transaction Documents shall be duly authorized as of the
Closing. The Underlying Shares when so issued in accordance with the terms of
the applicable Transaction Documents will be, validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof. The Underlying Shares when so issued in accordance
with the terms of the applicable Transaction Documents will be, issued in
compliance with applicable securities laws, rules and regulations. The issuance
and sale of the Securities contemplated hereby does not conflict with or violate
any rules or regulations of the Principal Market. As of the Closing, a number of
shares of Common Stock shall have been duly authorized and reserved for issuance
which equals or exceeds 100% of the aggregate of the maximum number of
Underlying Shares issuable upon conversion of the 2024 Note.

(g) Capitalization. The authorized capital stock of the Company consists of
(i) 1,400,000,000 shares of Common Stock, of which 61,797,807 shares are issued
and outstanding, (ii) 5,000,000 shares of preferred stock, par value $0.01 per
share (A) of which 140,000 shares are designated as “Series A Junior
Participating Preferred Stock, of which no shares are issued or outstanding and
(B) 4,965,000 shares of Preferred Stock. All of the outstanding shares have been
validly issued and are fully paid and nonassessable. No shares of Common Stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company. Except as set forth in the
SEC Documents, as of the date hereof, (i) there are no outstanding options
(except for options granted under the Company’s existing equity incentive
plans), warrants, scrip, rights to subscribe to, Common Stock Equivalents, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company and (ii)
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act except as
provided herein. Except as set forth under the Preferred Stock Purchase
Agreement, there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of any of the
Securities as described in this Agreement.

7

 



(h) SEC Reports; Financial Statements. During the twelve (12) months prior to
the date hereof, the Company has filed (whether or not timely) all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act (all
of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents and, as of the respective dates delivered by the Company to
the Purchaser, any other financial statements of the Company (if any) delivered
by the Company to the Purchaser complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the Commission with respect to financial statements included in the SEC
Documents. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments); as of the date hereof, there are no obligations, liabilities or
indebtedness (including contingent and indirect liabilities) which are material
to the Company and not reflected in such financial statements, and no material
adverse changes have occurred in the financial condition or business of the
Company since the date of the most recent financial statement provided by the
Company to the Purchaser or included in the SEC Documents.

(i) Taxes. Except as set forth in the SEC Documents, the Company and each of its
Subsidiaries (i) has made or filed all U.S. federal and (to the Company’s
Knowledge, solely with respect to foreign and state income tax returns) foreign,
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes yet to become due for the
periods to which such returns, reports or declarations apply. All tax returns
are true and correct in all material respects. There is no liability for any tax
to be imposed upon its or any of its Subsidiaries’ properties or assets as of
the date of this Agreement for which adequate provision has not been made. There
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim. No material tax returns of the Company have been audited,
and to the Company’s Knowledge, no deficiency assessment or proposed adjustment
of the Company’s or the Subsidiaries material taxes is pending.

8

 



(j) No Material Adverse Effect; Absence of Certain Changes. Since October 31,
2018, there has been no Material Adverse Effect on the business, assets,
properties, operations, condition (financial or otherwise) or results of
operations of the Company or its Subsidiaries and there is no specific fact
known to the Company which would reasonably be expected to result in any
Material Adverse Effect. Except as disclosed in the SEC Documents or
Schedule 3.1(j), since October 31, 2018, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends or purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock,
(ii) sold any assets, individually or in the aggregate, in excess of $500,000,
(iii) altered its method of accounting or the identity of its auditors,
(iv) incurred any liabilities (contingent or otherwise), individually or in the
aggregate, in excess of $500,000, other than (A) trade payables and accrued
expenses incurred in the ordinary course of business and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
(including, without limitation, the footnotes thereto) or required to be
disclosed in filings made with the SEC or (v) issued any equity securities to
any officer, director or Affiliate. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so. The
Company does not have pending before the Commission any request for confidential
treatment of information. Except as disclosed in the SEC Documents, neither the
Company nor any Affiliate of the Company (excluding any pension plan, employee
stock option plan or similar plan) has purchased or sold any securities of the
Company within the 90 days preceding the date hereof. The Company and its
Subsidiaries, individually and on a consolidated basis, as of the date hereof
after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). No event, liability,
development or circumstance has occurred or exists, or, to the Company’s
Knowledge, is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the Commission relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced.

(k) Litigation. As of the date hereof, except as disclosed in the SEC Documents,
there is no suit, claim, action, arbitration, investigation or proceeding
pending or, to the Company’s Knowledge, threatened that (i) if determined
adversely to the Company or any of the Company’s Subsidiaries, has had or would
reasonably be expected to result in losses greater than $1,000,000, or (ii)
could reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary is subject to any outstanding order, writ,
injunction, judgment, decree or arbitration ruling, award or other finding that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

9

 



(l) Compliance. As of the date hereof, each of the Company and its Subsidiaries
has complied and is in compliance with all statutes, ordinances, rules and
regulations of any Governmental Authority or any regulatory or self-regulatory
agency, to which the Company or a Subsidiary is subject, except for any
non-compliance that, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect

(m) Solvency. No proceedings have been taken, instituted or, to the knowledge of
the Company, are pending for the dissolution or liquidation of the Company or
any of its Subsidiaries. Neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy or insolvency
laws, nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any knowledge
of any fact that would reasonably lead a creditor to do so. The Company and its
Subsidiaries, taken as a whole, as of the date hereof after giving effect to the
transactions contemplated hereby, will be Solvent. As used herein, (x)
“Solvent”, with regard to any Person, means that (a) the sum of the assets of
such Person, both at a fair valuation and at present fair salable value, exceeds
its liabilities, including contingent, subordinated, unmatured, unliquidated and
disputed liabilities, (b) such Person has sufficient capital with which to
conduct its business, and (c) such Person has not incurred Debts, and does not
intend to incur Debts, beyond its ability to pay such Debts as they mature, (y)
“Debt” means any liability on a Claim, and (z) “Claim” means (i) a right to
payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (ii) a right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured; with respect to
any such contingent liabilities, such liabilities shall be computed at the
amount which, in light of all of the facts and circumstances existing at the
time, represents the amount which can reasonably be expected to become an actual
or matured liability.

(n) Broker Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

(o) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, (i) no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser under the Transaction Documents, and (ii) the issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

(p) Disclosure. This Agreement does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

10

 



(q) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Purchaser or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchaser’s
purchase of the Securities. The Company further represents to the Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives. The Company
further acknowledges that the Purchaser has not made any promises or commitments
other than as set forth in this Agreement, including any promises or commitments
for any additional investment by the Purchaser in the Company.

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby, as to
itself only, represents and warrants to the Company as follows:

(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
the Purchaser of the Transaction Documents to which it is a party have been duly
authorized by all necessary corporate or, if the Purchaser is not a corporation,
such partnership, limited liability company or other applicable like action, on
the part of the Purchaser. Each of the Transaction Documents to which the
Purchaser is a party has been duly executed by the Purchaser and, when delivered
by the Purchaser in accordance with terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

(b) Investment Intent. The Purchaser is acquiring the Securities as principal
for its own account for investment purposes and not with a view to distributing
or reselling such Securities or any part thereof in violation of applicable
securities laws, without prejudice, however, to the Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by the Purchaser to hold the
Securities for any specific period of time. The Purchaser understands that the
Securities have not been registered under the Securities Act, and therefore the
Securities may not be sold, assigned or transferred unless pursuant to (i) an
effective registration statement under the Securities Act with respect thereto
or (ii) an available exemption from the registration requirements of the
Securities Act.

11

 



(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. The Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act. Purchaser is not a Person of the type
described in Section 506(d) of Regulation D that would disqualify the Company
from engaging in a transaction pursuant to Section 506 of Regulation D.

(d) Experience of the Purchaser. The Purchaser (a) either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment (b) is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment (c) has adequate information concerning the
business and financial condition of the Company and its businesses to make an
informed decision regarding the purchase of the 2024 Note and the transactions
contemplated by the Transaction Document, (d) has negotiated this Agreement and
the other Transaction Documents to which it is a party on an arm’s-length basis
and has had an opportunity to consult with its legal, tax and financial advisors
concerning this Agreement and the other Transaction Documents to which it is a
party and their subject matter and (e) has independently, and, except as set
forth in this Agreement, without reliance upon the Company or any of its
representatives, and based on such information and the advice of such advisors
as such Purchaser has deemed appropriate, made its own analysis and decision to
enter into this Agreement and the other Transaction Documents to which it is a
party. Purchaser acknowledges that neither the Company nor any of its
Subsidiaries, employees or agents is acting as a fiduciary or financial or
investment adviser to such Purchaser, and none of such Persons has given such
Purchaser any investment advice, opinion or other information on whether the
purchase of the 2024 Note or the other transactions contemplated by the
Transaction Documents is prudent.

(e) Access to Data. The Purchaser has received and reviewed information about
the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. The foregoing, however, does not limit or modify the representations
and warranties made by the Company in this Agreement or any other provision in
this Agreement or the right of the Purchaser to rely thereon.

(f) Broker Fees. No broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of the Purchaser.

(g) No Other Representations or Warranties. Except for the representations and
warranties set forth in this Section 3.2, neither the Purchaser nor any other
Person makes any express or implied representation or warranty with respect to
the Purchaser or with respect to any other information provided to the Company
in connection with the transactions contemplated hereunder.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1 Dilution. The Company acknowledges that the issuance of the Underlying
Shares will result in dilution of the outstanding shares of Common Stock, which
dilution may be substantial under certain market conditions. The Company further
acknowledges that its obligations under the Transaction Documents, including
without limitation its obligation to issue the Underlying Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim that the Company may have against the Purchaser.

12

 



4.2 Reservation and Listing of Securities. Unless the Purchaser shall otherwise
consent:

(a) The Company shall take all action necessary to have authorized and reserved
solely for the purpose of providing for the conversion of all of the 2024 Note,
such number of shares of Common Stock as shall from time to time equal to the
number of shares sufficient to permit the conversion, in full, of all of the
outstanding 2024 Note in accordance with the terms of the 2024 Note but without
regard to any conversion limitations contained therein.

(b) The Company shall (i) prepare and timely file with each Trading Market an
additional shares listing application covering all of the shares of Common Stock
issuable under the Transaction Documents, (ii) use best efforts to cause such
shares of Common Stock to be approved for listing on each Trading Market as soon
as practicable thereafter, (iii) provide to the Purchaser evidence of such
listing, and (iv) use best efforts to maintain the listing of such Common Stock
on each such Trading Market or another Eligible Market.

4.3 Conversion Procedures. The 2024 Note sets forth the totality of the
procedures required by the Purchaser in order for the Purchaser to voluntarily
convert the 2024 Note into Common Stock. No other information or instructions
shall be necessary to enable the Purchaser to convert the 2024 Note into Common
Stock. The Company shall honor all conversions of the 2024 Note and shall
deliver all Underlying Shares issuable upon conversion thereof, in each case in
accordance with the terms and conditions set forth in the Transaction Documents.

4.4 Securities Laws Disclosure; Publicity. Within four (4) Business Days of the
Closing Date, the Company shall file a Current Report on Form 8-K with the
Commission describing the material terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K this Agreement and the form of the 2024 Note, in the form required by the
Exchange Act. Thereafter, the Company shall timely file any filings and notices
required by the Commission or applicable law with respect to the transactions
contemplated hereby and provide copies thereof to the Purchaser promptly after
filing. The Company shall, at least one (1) Trading Day prior to the filing or
dissemination of any disclosure required by this paragraph, provide a copy
thereof to the Purchaser for its review. The Company and the Purchaser shall
consult with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the Commission or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public statement, filing or other communication.

4.5 Use of Proceeds. The Company may use the proceeds from the sale of the
Securities hereunder to pay amounts due under the Convertible Notes currently
outstanding, for working capital purposes and/or for general corporate purposes.

13

 



4.6 Covenants. For so long as the 2024 Note remains outstanding, the Company
shall:

(i) (A) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and its rights and franchises; (B)
continue to conduct its business substantially as now conducted or as otherwise
currently contemplated and permitted under this Agreement; and (C) at all times
maintain, preserve and protect in all material respects all of its assets and
properties used or useful in the conduct of its business;

(ii) keep adequate books and records with respect to its business activities in
which proper entries, reflecting all bona fide financial transactions, are made
in accordance with GAAP;

(iii) comply in all material respects with (i) the applicable laws and
regulations wherever its business is conducted, (ii) the provisions of the
Company Certificate and Company Bylaws, and (iii) all Material Contracts;

(iv) promptly notify the Purchaser in writing of the occurrence of any
Fundamental Change;

(v) give notice to Purchaser in writing within three (3) Business Days of
becoming aware of any litigation or Proceedings threatened in writing against
the Company or any of its Subsidiaries or any pending litigation and Proceedings
affecting the Company or any of its Subsidiaries or to which any of them is or
becomes a party involving a claim against any of them that could reasonably be
expected to result in a Material Adverse Effect, stating the nature and status
of such litigation or Proceedings; and

(vi) (a) as soon as practicable, but in any event no later than the time
prescribed by the Commission (and, if not subject to the periodic reporting
requirements of the Exchange Act, no later than the ninetieth (90th) day after
the end of each fiscal year of the Company), deliver to Purchaser a balance
sheet as of the end of such fiscal year and an income statement and statement of
cash flow for such fiscal year, audited and certified by the Company’s
nationally recognized independent public accountants; and (b) as soon as
practicable, but in any event no later than the time prescribed by the
Commission (and, if not subject to the periodic reporting requirements of the
Exchange Act, no later than the forty-fifth (45th) day after the end of each
fiscal quarter of the Company), deliver to Purchaser an unaudited balance sheet,
income statement and statement of cash flows for such fiscal quarter, all
prepared in accordance with GAAP (except that such financial statements may (i)
be subject to normal year-end audit adjustments and (ii) not contain all notes
thereto that may be required in accordance with GAAP); provided that the filing
of any report with the SEC containing the foregoing information shall satisfy
the delivery requirements set forth herein.

4.7 No Impairment. At all times after the date hereof, the Company will not take
or permit any action, or cause or permit any Subsidiary to take or permit any
action that impairs or adversely affects the rights of the Purchaser under any
Transaction Document.

14

 



4.8 Indemnification. If the Purchaser or any of its Affiliates or any officer,
director, partner, controlling person, employee or agent of the Purchaser or any
of its Affiliates (a “Related Person”) becomes involved in any capacity in any
Proceeding brought by or against any Person in connection with or as a result of
the transactions contemplated by the Transaction Documents, the Company will
indemnify and hold harmless the Purchaser or Related Person for its reasonable
legal and other expenses (including the reasonable costs of any investigation,
preparation and travel) and for any Losses incurred in connection therewith, as
such expenses or Losses are incurred, excluding only Losses that result directly
from the Purchaser’s or Related Person’s gross negligence or willful misconduct.
In addition, the Company shall indemnify and hold harmless the Purchaser and
Related Person from and against any and all Losses, as incurred, arising out of
or relating to any misrepresentation or breach by the Company or any Subsidiary
of any of the representations, warranties or covenants made by the Company or
any Subsidiary in this Agreement or any other Transaction Document, or any
allegation by a third party that, if true, would constitute such a breach or
misrepresentation. The indemnification obligations of the Company under this
paragraph shall be in addition to any liability that the Company or any
Subsidiary may otherwise have and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Purchaser
and any such Related Persons. If the Company or any Subsidiary breaches its
obligations under any Transaction Document, then, in addition to any other
liabilities the Company may have under any Transaction Document or applicable
law, the Company shall pay or reimburse the Purchaser on demand for all costs of
collection and enforcement (including reasonable attorneys fees and expenses).
Without limiting the generality of the foregoing, the Company specifically
agrees to reimburse the Purchaser on demand for all costs of enforcing the
indemnification obligations in this paragraph.

4.9 Shareholders Rights Plan. No claim will be made or enforced by the Company
or any other Person that the Purchaser is an “Acquiring Person” or any similar
term under any stockholders rights plan or similar plan or arrangement in effect
or hereafter adopted by the Company, or that the Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Purchaser.

4.10 Access. In addition to any other rights provided by law or set forth
herein, from and after the date of this Agreement, the Company shall, and shall
cause each of the Subsidiaries, to give Purchaser and its representatives, at
the request of Purchaser, access during reasonable business hours to (a) all
properties, assets, books, contracts, commitments, reports and records relating
to the Company and the Subsidiaries, and (b) the management, accountants,
lenders, customers and suppliers of the Company and the Subsidiaries; provided,
however, that the Company shall not be required to provide Purchaser access to
any information or Persons if the Company reasonably determines that access to
such information or Persons (x) would adversely affect the attorney-client
privilege between the Company and its counsel and cannot be provided to
Purchaser in a manner that would avoid the adverse effect on the attorney-client
privilege between the Company and its counsel, (y) would result in the
disclosure of trade secrets, material nonpublic information or other
confidential or proprietary information and cannot be provided to Purchaser in a
manner that would avoid the disclosure of trade secrets, material nonpublic
information or other confidential or proprietary information, or (z) would
violate the requirements of any Governmental Authority, applicable law or
regulation with respect to the confidentiality of information or security
clearances and cannot be provided to Purchaser in a manner that would not
violate any such requirements, law or regulation; provided further that the
Company shall be required to provide Purchaser with access to the information
contemplated in clause (y) if Purchaser signs a customary confidentiality
agreement with the Company with respect to such information

15

 



4.11 Amendments to Transaction Documents. Without the prior written consent of
Purchaser, the Company shall not, and shall not permit any of its Subsidiaries
to, enter into or become or remain subject to any agreement or instrument,
except for the Transaction Documents, that would prohibit or require the consent
of any Person to any amendment, modification or supplement to any of the
Transaction Documents.

4.12 Further Assurances. The parties to this Agreement agree to make, execute
and deliver all such additional and further acts, things, deeds and instruments,
as Purchaser may reasonably require with respect to the Company, and the Company
may reasonably require with respect to the Purchaser, to document and consummate
the transactions contemplated hereby in a manner consistent herewith and to vest
completely in and insure the Purchaser or the Company their respective rights
under this Agreement and the other Transaction Documents.

4.13 Stockholder Approval.

(a) To the extent required by the rules and regulations of the Principal Market
applicable to the Company, the Company shall use its commercially reasonable
best efforts to obtain the approval of its stockholders to issue any Underlying
Shares and to otherwise perform its respective obligations under the
Transactions Documents, including approving (i) the issuance of in excess of
19.99% of the shares of Common Stock outstanding on the date of this Agreement
at a price, determined in accordance with the rules and regulations of the
Principal Market, that may be less than the greater of book or market value and
(ii) any potential change of control of the Company which may occur as a result
of the transactions contemplated by the Transaction Documents (the “Stockholder
Approval”).

(b) In furtherance of the obligations of the Company under Section 4.13(a), and
only to the extent required by the rules and regulations of the Principal Market
applicable to the Company, (i) the Board of Directors of the Company shall adopt
proper resolutions authorizing the actions set forth in Section 4.13(a) above,
(ii) the Board of Directors of the Company shall recommend and the Company shall
otherwise use its commercially reasonable best efforts to promptly and duly
obtain Stockholder Approval, including, without limitation, by filing any
required proxy materials with the Principal Market and the Commission, by
delivering proxy materials to its stockholders in furtherance thereof as soon as
practicable thereafter, by soliciting proxies from its stockholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and having all management-appointed proxy-holders vote
their proxies in favor of such proposals to carry out such resolutions and (iii)
within three Business Days of obtaining such Stockholder Approval, take all
actions necessary to effectuate the actions set forth in Section 4.13(a) above.
If the Company does not obtain Stockholder Approval at the first meeting (the
“First Meeting”), the Company shall in addition to satisfying clauses (i), (ii)
and (iii) as contemplated above, call a special meeting of its stockholders as
soon as reasonably practicable but in no event later than ninety (90) days
following the First Meeting to seek Stockholder Approval until the date
Stockholder Approval is obtained.

16

 



ARTICLE V.
MISCELLANEOUS

5.1 Fees and Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith. The Company shall pay all transfer agent fees, stamp
taxes and other taxes and duties levied in connection with the issuance of any
Securities.

5.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto and the respective nondisclosure agreements between the
Company and the Purchaser, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchaser such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided under this Agreement or any other Transaction
Document shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via email or facsimile at the email address or facsimile number
specified in this Section prior to 5:30 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section later than 5:30 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service, specifying next business day delivery or (iv) upon actual
receipt by the party to whom such notice is required to be given if delivered by
hand. The address for such notices and communications shall be as follows:

If to the Company:                                          Steel Connect, Inc.
1601 Trapelo Road
Suite 170
Waltham, MA 02451
Attn.: Louis J. Belardi

With a copy to:                                                Littman Krooks
LLP
655 Third Avenue, 20th Floor
New York, NY 10017
Attn.: Martin W. Enright, Esq.
Email: menright@littmankrooks.com
Fax: 212-490-2990

If to Purchaser:                                           SPH Group Holdings
LLC
590 Madison Avenue
New York, NY 10022
Attn.: Jack L. Howard

17

 



With a copy to:                                                Fox Rothschild
LLP
101 Park Avenue
17th Floor
New York, NY 10178
Attn.: Benjamin C. Burkhart
Email: bburkhart@foxrothschild.com
Fax: 212-692-0940

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 5.3.

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by Purchaser and the Company. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered on identical terms to all of the
parties to the Transaction Documents that are holders of Preferred Shares.

5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder,
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement to any Person to whom the Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof and
of the applicable Transaction Documents that apply to the “Purchaser.”
Notwithstanding anything to the contrary herein, Securities may be pledged to
any Person in connection with a bona fide margin account or other loan or
financing arrangement secured by such Securities.

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Related Person is an intended third party beneficiary
of Section 4.8 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

18

 



5.8 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York (except for matters governed by corporate law in the
State of Delaware), without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

5.11 Severability. If any provision of this Agreement or the 2024 Note is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement and the 2024 Note shall
not in any way be affected or impaired thereby and the parties will attempt in
good faith to agree upon a valid and enforceable provision that is a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

19

 



5.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

5.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree that, in any action for
specific performance of any such obligation, it shall not assert or shall waive
the defense that a remedy at law would be adequate.

5.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser hereunder or under any other Transaction Document or
the Purchaser enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company by a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

5.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event as provided in the 2024 Note.

5.17 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.18 Purchaser Acknowledgment. By entering into this Agreement, Purchaser agrees
to waive any preemptive and notice rights it had with respect to the issuance of
the Underlying Shares pursuant to the Preferred Stock Purchase Agreement.

20

 



IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

  STEEL CONNECT, INC.       By:

/s/ Louis J. Belardi

    Name: Louis J. Belardi     Title: Chief Financial Officer

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE OF THE PURCHASER FOLLOWS]

21

 



 

  PURCHASER:       SPH GROUP HOLDINGS LLC       By: Steel Partners Holdings GP
Inc.
Manager         By:

/s/ Jack L. Howard

    Name: Jack L. Howard     Title: President

 

22

 



EXHIBIT A

Form of 7.50% Convertible Senior Note due 2024\



23

 

 

